Citation Nr: 1411471	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-27 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1965.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following issuance of a statement of the case in May 2010, the Veteran filed a VA Form 9 (substantive appeal) the following month appealing the denial of service connection for back disability.  He indicated that he did not want a hearing.  However, in June 2013, he filed another VA Form 9 and indicated that he wanted a BVA videoconference hearing.  The requested hearing was never scheduled, however, and there is no indication he has withdrawn that hearing request.  

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules Board video-conference hearings, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a BVA videoconference hearing at the earliest opportunity in accordance with the Veteran's request on his June 2013 substantive appeal.  Appropriately notify the Veteran and his representative of the date, time and location of this hearing. Put a copy of this notification letter in the claims file. If the Veteran no longer wants this hearing, or fails to report for it on the date scheduled, then also document this in his claims file. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


